TO BE PUBLISHED

              ,iularrtur (Courf of 7
                                   1.firufuritv,
                              2014-SC-000198-KB


KENTUCKY BAR ASSOCIATION                                                MOVANT



V.                            IN SUPREME COURT



MARK A. BRAMBLE                                                   RESPONDENT




                             OPINION AND ORDER

      Respondent, Mark A. Bramble, has been licensed to practice law in

Kentucky since 1996 but was suspended from the practice of law in West

Virginia by order entered on August 27, 2013 because he has been charged

with attempted first-degree murder and wanton endangerment involving a

firearm and may suffer from an impairment affecting his ability to practice law.

The Kentucky Bar Association's Office of Bar Counsel has filed a petition for

reciprocal discipline under SCR 3.435, and has asked this Court to require

Bramble to show cause why identical reciprocal discipline against him should

not be imposed in Kentucky under SCR 3.435. Bramble filed a response stating

that he has no objection to the relief sought.

      Bramble's last known bar roster address is P.O. Box 1307, Charleston,

West Virginia 25325. His KBA Member No. is 86317, and he was admitted to

the practice of law in the Commonwealth of Kentucky on August 26, 1996.
      On August 12, 2013, Bramble was arrested and charged in West Virginia

with two felony offenses: attempted first-degree murder and wanton

endangerment with a firearm. He is alleged to have been hallucinating and to

have pointed a gun at his wife, who escaped and called police, and to have then

fired several gunshots at police who responded to the situation.

      On August 15, 2013, the West Virginia Office of Disciplinary Counsel

petitioned the Supreme Court of Appeals to temporarily suspend Bramble from

the practice of law until his pending criminal and attendant disciplinary

matteis are concluded. The petition alleged that Bramble appeared to be

suffering from a disability due to psychological distress, was incarcerated, was

accused of violating the Rules of Professional Conduct, and, based on his

alleged criminal acts, posed a substantial threat of irrevocable harm to the

public if he was allowed to continue practicing law.

      The suspension was sought under West Virginia Rule of Lawyer

Disciplinary Procedure 3.27, entitled Extraordinary Proceedings, which allows

the Supreme Court of Appeals of West Virginia to "immediately suspend the

license of a lawyer who (1) either is disabled or is accused of violating the Rules

of Professional Conduct and (2) poses a substantial threat of irrevocable harm

to the public."

      The Supreme Court of Appeals granted the petition and suspended

Bramble's license to practice law. The suspension is temporary but open

ended, and is set to expire no sooner than when Bramble's pending criminal




                                         2
and attendant disciplinary matters are concluded. Bramble notified the. Office

of Bar Counsel of the suspension by letter in March 2014.

      Under Kentucky Supreme Court Rule 3.435(4), a lawyer shall be subject

to identical discipline in the Commonwealth of Kentucky "unless [he] proves by

substantial evidence: (a) a lack of jurisdiction or fraud in the out-of-state

disciplinary proceeding, or (b) that the misconduct established warrants

substantially different discipline in this State." SCR 3.435(4)(a)-(b). Ordinarily,

this requires a final disciplinary decision, which is not present here, and

requires this Court to first issue an order allowing the attorney to try to show

cause why reciprocal discipline should not be imposed. Under the

circumstances, however, this Court will grant the petition and temporarily

suspend Bramble.

      The West Virginia rule under which Bramble has been temporarily

suspended is substantially the same as our SCR 3.165. That rule allows an

attorney to "be temporarily suspended from the practice of law by order of the

Court" if, among other things, "[i]t appears that probable cause exists to believe

that an attorney's conduct poses a substantial threat of harm to his clients or

to the public," SCR 3.165(1)(b), or "[i]t appears that probable cause exists to

believe that an attorney is mentally disabled or is addicted to intoxicants or

drugs and probable cause exists to believe he/she does not have the physical

or mental fitness to continue to practice law," SCR 3.165(1)(d). While a

proceeding under this rule is to be initiated by a petition by the Inquiry

Commission or its lawyer member, its substance clearly allows temporary



                                          3
suspension under the circumstances. As such, the lack of a final disciplinary

order is not fatal to the petition.

      Similarly, the fact that the KBA has proceeded by its own petition for

reciprocal discipline under SCR 3.435, rather than a petition by the Inquiry

Commission or its lawyer member under SCR 3.165, does not bar the

imposition of a temporary suspension. In his response to the petition, Bramble

states that "he does not oppose the motion for Reciprocal Discipline ... and has

no objection to the relief sought therein." He also states that he has "not

practiced law in Kentucky since November of 2011." This amounts to a waiver

of the requirements of SCR 3.435 and 3.165. But SCR 3.165 is the better rule

to address Bramble's situation, since he has not been disciplined per se by the

Supreme Court of Appeals of West Virginia, which has instead chosen to

temporarily suspend him based on its belief that he poses a danger to the

public and either suffers under a disability or is accused of committing

misconduct.

       This waiver also applies to the ordinary practice of first ordering the

attorney to show cause under SCR 3.435. That procedural step is unnecessary

in this case, as Bramble does not oppose the petition or the relief it seeks.

       For those reasons, this Court sees no reason not to grant the KBA's

petition. Indeed, Bramble's circumstances are precisely the type for which our

own temporary suspension rule was designed. It is evident to this Court "that

probable cause exists to believe that [Bramble's] conduct poses a substantial

threat of harm to his clients or to the public," SCR 3.165(1)(b), and "that



                                          4
probable cause exists to believe that [Bramble] is mentally disabled or is

addicted to intoxicants or drugs and probable cause exists to believe he[] does

not have the physical or mental fitness to continue to practice law," SCR

3.165(1)(d). Moreover, a temporary suspension under this rule does not have

the same after-effects as a disciplinary suspension based on a final finding of

misconduct. That is the better outcome because Bramble's disability may pass,

he may be acquitted of the criminal charges against him, and he may

ultimately be found not to have committed any misconduct.

                                        Order

      Seeing no reason why Bramble should not be subjected to identical

discipline in this state under SCR 3.435, and finding that his temporary

suspension is appropriate under SCR 3.165, it is hereby ORDERED that:

             1.     The Kentucky Bar Association's petition for reciprocal

      discipline is GRANTED. Respondent, Mark A. Bramble, is suspended

      from the practice of law in the Commonwealth of Kentucky, effective on

      the date of the entry of this order. Bramble's suspension shall continue

      until this order is superseded by a subsequent order of this Court.

             2.     To the extent necessary, given his claim not to have

      practiced law in this state since 2011, and to the extent possible, given

      that he may currently be incarcerated, Bramble shall, within 10 days of

       the date of entry of this order, notify in writing any and all clients in this

       Commonwealth of his inability to continue to represent them and shall

       furnish copies of such written notifications to the Office of Bar Counsel.



                                           5
      3.     Bramble shall, to the extent reasonably possible,

immediately cancel and cease any and all advertising activities in which

he is engaged in this Commonwealth.

All sitting. All concur.

ENTERED: August 21, 2014.




                                   6